ALLOWABLE SUBJECT MATTER
Terminal Disclaimer (TD) has been filed on 12/29/2020 and has been approved on 1/4/2021.

Claims 1-18 are allowable over the prior art of record.

The following is an examiner’s statements of reason for allowance: 
	The examiner has found that the prior art of record does not appear to teach or suggest or render obvious the claimed limitations in combination with the specific added limitations as recited in independent claims and subsequent dependent claims. The prior art of record discloses healthcare application interfaces wherein the health-related information is obtained by the wearable device in which a firmware is installed but fails to teach or suggest that an electronic device receives, from the server via a communication interface of the electronic device firmware update information for updating the firmware installed in the wearable device and transmits an update agreement message responding to the firmware update information to the server via the communication interface as claimed and argued by applicant [see Amendment and Remarks filed on 12/29/2020].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip B. Tran whose telephone number is (571) 272-3991. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Philip B Tran/
Primary Examiner, Art Unit 2455
February 27, 2021